                  Case 1:09-cr-00983-RMB Document 272 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR
------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Government
                                                                                09 CR. 983 (RMB
                 -against
                                                                                ORDE
CURTIS SCOTT
                           Defendant
-------------------------------------------------------------


                 In light of the continuing COVID-19 pandemic, the sentencing proceeding scheduled for
Monday, August 23, 2021 at 1:30 pm is being held by video via Microsoft Teams pursuant to the
CARES Act and applicable implementing court procedures.

                 Members of the public and the press can use the following dial-in information to access
the audio of the proceeding


                 Call In Number: (917) 933-2166
                 Conference ID: 837 078 417


Dated: August 20, 2021
       New York, NY




                                                                    __________________________________
                                                                          RICHARD M. BERMAN
                                                                                U.S.D.J.
-							

            ,

                     :

                            .

                                 ,

                                  

                                      #

                                            

                                           T

                                                K

                                                     X

                                                          X

                                                                

                                                                         R

                                                                                  )

